Exhibit 10.2

Execution version

THIRD AMENDMENT TO AMENDED AND

RESTATED MASTER SERVICES AND SUPPLY AGREEMENT

This agreement is effective as of the date it is executed by all parties and
amends the Amended and Restated Master Services and Supply Agreement (the
“Agreement”) between Universal Biosensors Pty. Ltd. and Universal Biosensors,
Inc. on the one hand and Cilag GmbH International on the other as follows.

 

  1. Clause 19.3 is hereby amended by adding the following at the end of the
existing clause:

“Notwithstanding the forgoing, clause 11, including LifeScan Europe’s
obligations to pay the Quarterly Service Fee thereunder, will survive
termination of this Agreement in accordance with the respective terms thereof,
if this Agreement is terminated under this clause 19.3.”

 

  2. Clause 26.12 is amended by adding the following at the end of the existing
clause:

“Clause 11 shall survive the termination of this Agreement in accordance with
the respective terms thereof, if this Agreement is terminated pursuant to clause
19.3.”

The parties agree that, except for the amendments set forth herein, all other
provisions of the Agreement shall remain in force as set forth in the Agreement.
This Third Amendment may be executed in counterparts, including any transmission
of facsimile or PDF copies of signature pages; each of which shall be deemed an
original document; and all of which, together with this writing, shall be deemed
one instrument.

IN WITNESS WHEREOF, the parties have caused this Third Amendment to the Amended
and Restated Master Services and Supply Agreement to be executed by their duly
authorized representatives.

 

CILAG GMBH INTERNATIONAL   By:  

/s/ Pascal Hoorn

    By:  

/s/ Andrea Ostinelli

Name:  

Pascal Hoorn

    Name:  

Andrea Ostinelli

Title:  

Financial Director EMEA

    Title:  

Finance Director

Date:  

13/12/13

    Date:  

13/12/2013



--------------------------------------------------------------------------------

UNIVERSAL BIOSENSORS PTY LTD   By:  

/s/ Paul Wright

    By:  

/s/ Salesh Balak

Name:  

Paul Wright

    Name:  

Salesh Balak

Title:  

Director

    Title:  

Director

Date:  

19th December 2013

    Date:  

19 December 2013

UNIVERSAL BIOSENSORS, INC.       Name:  

/s/ Paul Wright

      Title:  

Director

      Date:  

19th December 2013

     

 

Page 2 of 2